Citation Nr: 0315332	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma claimed as 
secondary to diabetes mellitus.

2.  Entitlement to service connection for aortic stenosis as 
secondary to service-connected diabetes mellitus or 
hypertension.

3.  Entitlement to an increased evaluation for diabetes 
mellitus with diabetic retinopathy, rated 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1943 to 
May 1946, and from June 1951 to August 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying an increased evaluation 
for the veteran's diabetes mellitus with diabetic retinopathy 
(not separately rated).  Upon appeal of that decision, the 
veteran testified before a hearing officer as to that issue 
in April 1991, and a transcript of that hearing is included 
in the claims folder.  The Board in March 1992 remanded that 
issue for further development, and that appeal has continued 
following such development.  

The appeal also arises from an April 1999 RO decision, in 
pertinent part, continuing the denial of an increased 
evaluation for diabetes mellitus with diabetic retinopathy 
from the 20 percent rating assigned; denying service 
connection for glaucoma; and denying service connection for 
aortic stenosis with atrial fibrillation.  The veteran 
subsequently perfected his appeal as to those last two 
issues.  




REMAND

As noted in March 2003 correspondence from the Board to the 
veteran there has been a change in the law during the 
pendency of his claims.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions 
of these regulations apply to these claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran was afforded appropriate "Quartuccio 
sufficient" notice of the VCAA, his duties, as well as 
notice of the specific assistance VA provides him in 
developing his claim in the March 2003 VCAA notice letter.  
See Quartuccio v. Principi, 16 Vet. App. 183(2002).  

The March 2003 letter also informed the appellant of a change 
in rating criteria for diabetes mellitus.  The veteran was 
informed that both the current and prior rating criteria were 
applicable to his claim because his claim for increased 
rating for diabetes mellitus was filed before the change in 
rating criteria.  The veteran may be rated under only prior 
rating criteria for the period prior to the effective date of 
the regulatory change, but under either set of criteria - 
whichever is most beneficial to him - for the period 
beginning upon the effective date of the regulatory change.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Notably, however, in the March 2003 letter the veteran was 
informed that he had 60 days within which to respond with 
additional pertinent evidence or information.  Otherwise, the 
claim would be decided based on the current record.  

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that 
following the claimant being informed by VA of any additional 
evidence or information necessary to substantiate the claim, 
he was to be provided a one year period to submit additional 
evidence or information, pursuant to 38 U.S.C.A. § 5103(b) 
(West 2002).  One year must thus be afforded the veteran to 
respond to the VCAA notice provided in the March 14, 2003 
letter.  The Board's notifying the veteran of the new rating 
criteria also falls within the ambit of "informing of 
additional evidence or information necessary to substantiate 
the claim" since these new regulations provide the 
evidentiary criteria for a higher rating, which is the 
benefit sought by the veteran.  As such, and in light of the 
decision in Disabled American Veterans, the Board finds that 
the appellant must be afforded the remaining period of the 
one year, that is until March 13, 2004, before a decision may 
be entered for any of these claims.  

Accordingly, the case is remanded for the following:

1.  Send the veteran a letter notifying 
him that he has one year to respond to 
the March 14, 2003 letter notifying him 
of the VCAA and of applicability of the 
new rating criteria.  That year will end 
on March 13, 2004.  Inform him that the 
RO will hold the case in abeyance until 
March 13, 2004, unless or until he 
waives in writing the remaining portion 
of that period.  Inform him that 
submitting additional evidence will not 
be sufficient to waive that waiting 
period.  Further, whether or not the 
veteran submits additional evidence or 
argument in support of his claim, if he 
desires to expedite Board review of his 
claim, he must specifically waive in 
writing any remaining response time 
prior to March 13, 2004.  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues, 
including applying both the current and 
prior rating criteria for diabetes 
mellitus.  If any determination remains 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


